Order entered June 6, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00153-CV

             EM BUILDING CONTRACTORS SERVICES, LLC, Appellant

                                             V.

                      BYRD BUILDING SERVICES, LLC, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-04946-2016

                                         ORDER
       Before the Court is appellant’s June 3, 2019 unopposed motion for extension of time to

file its reply brief. We GRANT the motion and ORDER the reply brief be filed no later than

June 19, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE